ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings - Objection Withdrawn
Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, section titled: “Drawings”, filed 12/16/2020, with respect to the oscillation and pulse wave signal being plotted over each other have been fully considered and are persuasive. The oscillation and pulse wave signal are identifiable as shown in annotated Fig. 3 included on page 6 of the remarks. The objection of Fig. 3 has been withdrawn. 
Specification – Objection Withdrawn
Response to Arguments
Applicant’s arguments, see Page 6 of Remarks, section titled: “Specification”, filed 12/16/2020, with respect to the oscillation and pulse wave signal being plotted over each other have been fully considered and are persuasive. The amendment entered fixed the typographical error. The objection of Fig. 3 has therefore been withdrawn. 
Claim Rejections - 35 USC § 101 - Withdrawn (Claims 1-6)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, section titled: “Claim Rejections – 35 U.S.C 101”, filed 12/16/2020 have been fully considered and are persuasive. The clarifying amendment entered in 

Claim Rejections - 35 USC § 112(b) – Withdrawn (Claims 1-6)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see Page 7 of Remarks, section titled: “Claim Rejections – 35 U.S.C 112”, filed 12/16/2020 have been fully considered and are persuasive. The amendment entered in both claims 1 and 6 including the limitation “an interface” has overcome the rejection. The applicant’s argument that “the pulse wave acquiring section” and “the oscillation acquiring section” are interfaces which are not indefinite. The examiner did not mean to allege that the probe may not be supported. 
The rejection of Claims 1-6 have therefore been withdrawn. 
Claim Rejections - 35 USC § 103 – Withdrawn (Claims 1-6)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Response to Arguments
Applicant’s arguments, see Page 8 of Remarks, section titled: “Claim Rejections – 35 U.S.C 103”, filed 12/16/2020 have been fully considered and are persuasive. The applicant argues that while Kubo does disclose separate acquiring sections for the pulse wave and the pressure oscillation, Kubo also discloses in [0055] that only one single is used in the determination and that a “pulse wave” would be understood to be only a single wave. This argument is persuasive. 
The rejection of Claims 1-6 have therefore been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowable of the prior art of record. The closest prior art of record includes US 20110152650 A1 to Donchoo et al (hereinafter Donchoo). While Donchoo discloses a blood pressure monitor cuff that includes an oscillation acquiring section and a probe that acquires a pulse wave, and the cuff determines whether either an amplitude of the oscillation has peaked or the pulse wave has diminished to a threshold, Donchoo fails disclose, teach or fairly suggest, singly and in combination, the claimed invention including determining when both an amplitude of the oscillation has peaked and the pulse wave has diminished to a threshold before calculating a mean blood pressure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791